In re Villavaso, Branden J.; — Plaintiff; Applying for Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination in February 2008, subject to the condition that should he satisfactorily pass the examination, he may not be admitted to the practice of law in Louisiana until a final, satisfactory report of investigation has been received from the National Conference of Bar Examiners.
KIMBALL, J., would deny.
TRAYLOR, J., would deny.
KNOLL, J., would deny.